CANTY, J.
(dissenting). I cannot concur in all that it said in the foregoing opinion. The question before us is simply this: When a condition attached to a grant is broken, and a forfeiture declared, will an action lie to enforce the forfeiture? As a general rule there can be no doubt that it will lie. If the grantor has done anything to waive the forfeiture, or anything which makes it inequitable to enforce such forfeiture, that is a matter of defense which must be set up by answer. This is all there is now before *509the court. But the majority opinion seems to go on and decide,, or at least intimate, that such a forfeiture cannot be waived; and compare the case to one where the legislature has granted the power or franchise on condition, and has specially provided for-forfeiture in case of a breach of the condition. The legislature-has a right to change a rule of law, and to provide for a nonwaivable forfeiture in a certain case or class of cases. But ordinarily a city council has no such power to change such a rule of' law. In the absence of a law which should be interpreted as making the forfeiture nonwaivable, it may well be doubted whether a condition of forfeiture attached to a public grant may not be-waived as well as a condition attached to a private grant. But, as, before stated, the question of waiver is not now before the court, and should not be passed on at this time. The complaint contains nothing which can be construed into a waiver, and therefore states a cause of action. 1